November 13, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     RICHARD ALAN HAASE AND AUDREY LOIS HAASE, Appellants

NO. 14-14-00287-CV                          V.

               SANTANDER CONSUMER USA, INC., Appellee
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 10, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Richard Alan Haase and Audrey Lois Haase.


      We further order this decision certified below for observance.